Citation Nr: 1312262	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-45 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	John March


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active military service from September 1997 to September 2000.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The above stated issue was previously remanded in June 2011 for additional development.  As noted below, the Veteran has requested a video conference hearing.  As such, another remand is required. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2013 letter, the Veteran requested a video conference hearing before the Board at the RO.  The above stated issue was previously remanded to obtain outstanding records and afford the Veteran a new VA examination.  That development was conducted and the issue was returned to the Board.  Subsequently, the Veteran requested a video conference hearing.  There is no evidence that the request for a video conference hearing before the Board at the RO has been met or that the Veteran has withdrawn such request.

In light of such circumstances, the Board concludes that there is an outstanding request for a video conference hearing before the Board at the RO.  As such hearing has not yet been conducted, this matter should be remanded to schedule the Veteran for a video conference hearing before the Board.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2012).



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before the Board at the RO.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

